Title: Enclosure: Gouverneur Morris to William Short, 16 July 1792
From: Morris, Gouverneur
To: Short, William


Paris, July 16, 1792. “… I wrote to you on the ninth and it appears that while I was writing the Ministry resign’d to a Man. This Measure is connected with Circumstances which are not generally known and it was entirely unexpected. I did not know it till about seven oClock in the Evening for I had been at Home till six and then went by Appointment to the Minister of the Marine who was with the King. They all hold now by Interim only. I have nevertheless urg’d the Office of foreign Affairs and Monsieur Bon Carére assures me that the Commissaries of the Treasury are now making out the Account desir’d. Apropos, I wish you would direct the Bankers of the United States to send me a Note of their various Remittances on this Account. You shewed me a Statement which you had and it ran in my Head that you had left it with me but I have look’d over all my Papers without finding it. You will see the Necessity of enabling me to check their Account. I have that from DeWolf. I will again apply both personally and by Letter to the Office of foreign Affairs on this Subject and if it be possible to make them do their Duty Things shall be immediately put in Train. I mention’d in a Postscript to mine of the ninth that I thought it important to take up our Obligations. If a new form of Government should take Place which may easily happen during the next three Months there might be some Cavil about the past Transactions not justifiably but unpleasantly.…”
 